AO 91 (Rev. 02/09) Criminal Complaint

 

 

 

vor UNITED STATES DISTRICT COURT
o> -\Yo~ OO for the
District of Arizona
United States of America )
Vv. )
Silvestre Felix-Beltran, ) CaseNo. QO - ADya py 4
(A095 767 268) ) )
Defendant )
)

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of July 20, 2017, in the County of Maricopa, in the District of Arizona, the
defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Silvestre Felix-Beltran, an alien, was found in the United States of America at or near Phoenix,
in the District of Arizona, after having been previously denied admission, excluded, deported, and
removed from the United States at or near San Luis, Arizona, on or about January 29, 2016, and not
having obtained the express consent of the Secretary of the Department of Homeland Security to
reapply for admission thereto; in violation of Title 8, United States Code, Section 1326(a). I further
state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

(417

REVIEWED BY: Charles E. Bailey, Jr., P.S. for AUSA Justin Oshana

. f , -
x] Continued on the attached sheet. fj oe
“e ol ‘ cy <f

 

f Complairiant’s signatute

| Jose L. Collazo,
Deportation Officer

Printed name and title

Sworn to before me and signed in my presence.
Date: February 14, 2020 (Qa

Judge’s signature

Eileen S. Willett,
City and state: Phoenix, Arizona United States Magistrate Judge

Printed name and title

 
STATEMENT OF PROBABLE CAUSE

I, Jose L. Collazo, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Deportation Officer, with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited
herein.

2. On July 20, 2017, Silvestre Felix-Beltran was booked into the Maricopa County Jail
(MCJ) by the Tempe Police Department on local charges. While incarcerated at the
MCI, Felix-Beltran was examined by ICE Officer Silva who determined him to be a
citizen of Mexico, illegally present in the United States. On the same date, an
immigration detainer was lodged with the MCJ. On February 13, 2020, Felix-Beltran
was released from the Arizona Department of Corrections and transported to the
Phoenix ICE office for further investigation and processing. Felix-Beltran was held in
administrative custody until his criminal and immigration records could be obtained
and his identity confirmed.

3. Immigration history checks revealed Silvestre Felix-Beltran to be a citizen of Mexico
and a previously deported criminal alien. Felix-Beltran was removed from the United
States to Mexico through San Luis, Arizona, on or about January 29, 2016, pursuant to

the reinstatement of an order of removal issued by an immigration judge. There is no

 
record of Felix-Beltran in any Department of Homeland Security database to suggest
that he obtained permission from the Secretary of the Department of Homeland
Security to return to the United States after his removal. Felix-Beltran’s immigration
history was matched to him by electronic fingerprint comparison.

. On February 13, 2020, Silvestre Felix-Beltran was advised of his constitutional rights.
Felix-Beltran freely and willingly acknowledged his rights and declined to make
further statements.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about July 20, 2017, Silvestre Felix-Beltran, an alien, was found in the United States of
America at or near Phoenix, in the District of Arizona, after having been previously
denied admission, excluded, deported, and removed from the United States at or near
San Luis, Arizona, on or about January 29, 2016, and not having obtained the express
\\\

\\\

\\\

 
consent of the Secretary of the Department of Homeland Security to reapply for

admission thereto; in violation of Title 8, United States Code, Section 1326(a).

A i

Jose L. Collazo, i \ V
Deportation Officer, \ \
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 14" day of February, 2020.

OM Js Lb st

Eileen S. Willett,
United States Magistrate Judge

 
